Name: Commission Regulation (EEC) No 2229/92 of 31 July 1992 amending Regulation (EEC) No 3695/91 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  trade;  food technology
 Date Published: nan

 1 . 8 . 92No L 218/96 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2229/92 of 31 July 1992 amending Regulation (EEC) No 3695/91 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30th June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 3695/91 of 18 December 1991 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1992/93 marketing year (3) provided for the granting of flat rate Community aids in respect of the transport to and refining in Portugal of 65 000 tonnes of Community raw beet sugar to be deli ­ vered until 30 June 1992 and refined from 1 July 1992 ; whereas the payment of an advance on these aids as well as the very granting of the aids is only possible, in so far as the advance on the payment of the refining aid is concerned, if the bill of lading is drawn up between the entry into force of the said Regulation and 30 June 1992 and, in so far as the payment of the aid is concerned, if the relevant sugar is brought into Portugal before 1 July 1992 ; Whereas, for reasons beyond the control of the parties concerned, a part of the specified quantity of raw beet sugar could not be brought into Portugal before 1 July 1992 even though the corresponding bill of lading had been drawn up before that date ; whereas it therefore appears to be necessary, in order that the supplying of the refineries should not be affected, for the competant Portu ­ guese authorities to be permitted to allow a supplemen ­ tary period, upon request by the interested parties, for the missing sugar to be brought into Portugal ; whereas by virtue of the urgency involved, the immediate entry into force of this measure should be provided for together with retroactive effect from 1 July 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The following second subparagaph is added to Article 6 (1 ) of Regulation (EEC) No 3695/91 : 'However, if for reasons beyond the control of the parties concerned the sugar cannot be brought into Portugal before 1 July 1992, the competent Portu ­ guese authorities may, upon demand by the parties concerned, extend the time limit to 10 July 1992.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 6, 11 . 1 . 1992, p. 19 . 0 OJ No L 350, 19. 12. 1991 , p . 19 .